STOCK PURCHASE AGREEMENT


This STOCK PURCHASE AGREEMENT (“Agreement”), dated as of the 15th day of May,
2009, is entered by and between Midas Medici Group Holdings Inc., having an
address at 445 Park Avenue, 20th Floor, New York, New York 10022 (the
“Purchaser”), Mondo Management Corp., a New York corporation (“Seller”), and
Mondo Acquisition I, Inc., a Delaware corporation (the “Issuer”).


WITNESSETH THAT:


WHEREAS, Seller owns a total of 1,000,000 shares of Common Stock, par value
$.001 (the “Shares”), representing 100% of the issued and outstanding common
stock of the Issuer; and


WHEREAS, Purchaser desires to purchase from Seller and Seller desires to sell to
Purchaser the Shares on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing and mutual covenants set forth
below, the parties hereto agree as follows:


1.           PURCHASE AND SALE OF SHARES


1.1           Purchase of Shares.  Subject to the terms and conditions of this
Agreement, the Seller shall sell, assign, transfer, and deliver to Purchaser and
Purchaser shall purchase, for the purchase price set forth in Section 1.3
hereof, the Shares at the closing provided for in Section 1.4 hereof, free and
clear of all liens, charges, or encumbrances of whatsoever nature.


1.2           Transfer of Title to the Shares.  The sale, assignment,
conveyance, transfer, and delivery by Seller of the Shares shall be made by
delivering to the Purchaser duly endorsed stock certificate(s) representing the
Shares upon receipt by the Seller of the Purchase Price.


             1.3           Purchase Price.  The purchase price of the Shares
shall be Seventy Five Thousand ($75,000) Dollars (the “Purchase Price”). Seller
hereby acknowledges receipt of Twenty Thousand ($20,000). At the Closing the
Purchaser shall deliver  Five Thousand ($5,000) Dollars with the balance of the
Purchase Price payable  (i) in installments of a minimum of $5,000 every thirty
(30) days (the “Monthly Installments”) thereafter until the entire balance is
paid in full or  (ii) on the date the Purchaser completes an acquisition.


              1.4           Closing. The Closing of the transactions provided
for in this Agreement shall take place on or before May 15, 2009 (the “Closing
Date”) at 61 Broadway, 32nd Floor, New York, New York, 10006. At the closing,
the Issuer shall deliver to Purchaser a balance sheet through the date of the
closing.


1.5           Closing Deliverables. At the Closing, the Purchaser shall deliver
the sum of $5,000 by wire transfer. The Seller shall deliver a stock certificate
evidencing the Shares together with a stock power endorsed in blank, which shall
be held in escrow and released to the Purchaser upon receipt by the Seller of
the full Purchase Price. The Seller shall also deliver the resignations
described in Section 5.4 of this Agreement.


2.           RELATED TRANSACTIONS


                2.1           Finder.                      There are no finders
with respect to the transaction contemplated herein.


3.           REPRESENTATIONS AND WARRANTIES BY THE SELLER, PURCHASER AND ISSUER


3.1           The Seller hereby represents and warrants to Purchaser as follows:


(a)           The Seller is a corporation duly organized, validly existing, and
in good standing under the laws of the state of New York, and is qualified in no
other state.


(b)           This Agreement and any other agreement executed by Seller in
connection herewith have been duly executed and delivered by it and constitute
the valid, binding and enforceable obligation of Seller, subject to the
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and rights of stockholders.
 
 
 

--------------------------------------------------------------------------------



 
(c)           Seller has full power and authority to sell and transfer the
Shares to Purchaser without obtaining the waiver, consent, order or approval of
(i) any state or federal governmental authority or (ii) any third party or other
person including, but not limited to, other stockholders of the Issuer.  

 
(d)           Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will constitute a violation
or default under any term or provision of the Certificate of Incorporation or
By-Laws of the Seller, or of any contract, commitment, indenture, other
agreement or restriction of any kind or character to which the Seller is a party
to or by which the Seller is bound.


             3.2                      The Issuer hereby represents and warrants
to the Purchaser as follows:
 
(a)           The Issuer is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.  The Issuer has the
corporate power to own its properties and to carry on its business as now being
conducted and is duly qualified to do business and is in good standing in each
jurisdiction in which the failure to be so qualified and in good standing would
have a material adverse effect on the Issuer.  The Issuer is not in violation of
any of the provisions of its Certificate of Incorporation or By-laws.  No
consent, approval or agreement of any individual or entity is required to be
obtained by the Issuer in connection with the execution and performance by the
Issuer of this Agreement or the execution and performance by the Issuer of any
agreements, instruments or other obligations entered into in connection with
this Agreement.  The Issuer has no subsidiary, and it does not have any equity
investment or other interest, direct or indirect, in, or any outstanding loans,
advances or guarantees to or on behalf of, any domestic or foreign individual or
entity.
 
(b)           To the best of Issuer’s knowledge, the authorized capital stock of
the Issuer consists of 40,000,000 shares of common stock, 1,000,000 of which are
validly issued and outstanding, fully paid and non-assessable and 10,000,000
shares of preferred stock, none of which are issued and outstanding, as set
forth in the Issuer’s 10-K for the year ended December 31, 2008.  The
outstanding shares of common stock of the Issuer are held by only one holder,
the Seller.
 
(c)           Other than as otherwise described herein, the Issuer is not a
party to any agreement or understanding pursuant to which any securities of any
class of capital stock are to be issued or created or transferred.  The Issuer
has not acquired any shares of Common Stock, and has no formal or informal
agreements or understandings pursuant to which it can or will acquire any shares
of Issuer Common Stock.  The Issuer nor any officer, director or 5% stockholder
of the Issuer has any agreements, plans, understandings or proposals, whether
formal or informal or whether oral or in writing, pursuant to which it granted
or may have issued or granted any individual or entity any convertible security
or any interest in the Issuer or the Issuer’s earnings or profits, however
defined.  As used in this Agreement, the term “Convertible Securities” shall
mean any options, rights, warrants, convertible debt, equity securities or other
instrument or agreement upon the exercise or conversion of which or upon the
exchange of which or pursuant to the terms of which additional shares of any
class of capital stock of the Issuer may be issued.  
 
(d)           There is no private or governmental action, suit, proceeding,
claim, arbitration or investigation pending before any agency, court or
tribunal, foreign or domestic, or, to the Issuer’s best knowledge, threatened
against the Issuer or any of its properties or any of its officers or directors
(in their capacities as such).  There is no judgment, decree or order against
the Issuer that could prevent, enjoin, alter or delay any of the transactions
contemplated by this Agreement.  An individual will be deemed to have “best
knowledge” of a particular fact or matter if: (a) such individual is actually
aware of such fact or other matter; (b) a reasonable individual  could be
expected to discover or otherwise become aware of such fact or other matter in
the course of conducting a reasonably comprehensive investigation concerning the
existence of such fact or other matter; or (c) it relates to any of law. A
corporation or entity (other than an individual) will be deemed to have “best
knowledge” of a particular fact or other matter if any individual who is
serving, or who has at any time served as a director, officer, employee, agent
partner, executor, or trustee of such corporation or entity(or in any similar
capacity) has, or at any time had, best knowledge of such fact or other matter.
 
(e)           There are no material claims, actions, suits, proceedings,
inquiries, labor disputes or investigations (whether or not purportedly on
behalf of the Issuer) pending or, to the Issuer’s Best Knowledge, threatened
against the Issuer or any of its assets, at law or in equity or by or before any
governmental entity or in arbitration or mediation.  No bankruptcy, receivership
or debtor relief proceedings are pending or, to the best of the Issuer’s
knowledge, threatened against the Issuer.
 
(f)           The Issuer has complied with, is not in violation of, and has not
received any notices of violation with respect to, any federal, state, local or
foreign laws, judgment, decree, injunction or order, applicable to it, the
conduct of its business, or the ownership or operation of its
business.    References in this Agreement to “Laws” shall refer to any laws,
rules or regulations of any federal, state or local government or any
governmental or quasi-governmental agency, bureau, commission, instrumentality
or judicial body (including, without limitation, any federal or state securities
law, regulation, rule or administrative order).
 
 

--------------------------------------------------------------------------------


 
(g)           As of the Closing Date, the Issuer has properly filed all tax
returns (if any) required to be filed and has paid all taxes shown thereon to be
due.  To the Best Knowledge of the Issuer, all tax returns previously filed are
true and correct in all material respects.  
 
(h)           The Issuer has no outstanding liabilities or obligations to any
party except as reflected on the Issuer’s Form 10-K for the year ended December
31, 2008, other than charges since such date similar to those incurred in past
periods and consistent with past practice, all of which will be discharged prior
to or at the Closing so that, at the Closing, the Issuer will have no direct,
contingent or other obligations of any kind or any commitment or contractual
obligations of any kind and description. 
 
(i)           All of the business and financial transactions of the Issuer have
been fully and properly reflected in the books and records of the Issuer in all
material respects and in accordance with US generally accepted accounting
principles consistently applied.
 
(j)           The Issuer is current with its reporting obligations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).  None of the
Issuer’s filings made pursuant to the Exchange Act (collectively, the “Issuer
SEC Documents”) contain any misstatements of material fact or omit to state a
material fact necessary to make the statements made therein not misleading.  The
Issuer SEC Documents, as of their respective dates, complied in all material
respects with the requirements of the Exchange Act, and the rules and
regulations of the Commission thereunder, and are available on the Commission’s
EDGAR system.  The financial statements included in the Issuer SEC Documents
present and reflect, in accordance with generally accepted accounting
principles, consistently applied, the financial condition of the Issuer on the
balance sheet dates and the results of its operations, cash flows and changes in
stockholders’ equity for the periods then ended in accordance with US generally
accepted accounting principles, consistently applied.  The accountants who
audited the Issuer’s financial statements are independent, within the meaning of
the Securities Act and are a member of the PCAOB.  There has not occurred any
material adverse change, or any development involving a prospective material
adverse change, in the condition, financial or otherwise, or in the earnings,
business or operations of the Issuer, from that set forth in the Issuer’s Annual
Report on Form 10-K for the year ended December 31, 2008.  
 
(k)           The execution and delivery of this Agreement by the Issuer and the
Seller and the consummation of the transactions contemplated by this Agreement
will not result in any material violation of the Issuer’s certificate of
incorporation or by-laws.
 
(l)           All representations, covenants and warranties of the Issuer and
Sellers contained in this Agreement shall be true and correct on and as of the
Closing date with the same effect as though the same had been made on and as of
such date.
 
(m)           The Issuer has the corporate power, authority and capacity to
carry on its business as presently conducted.
 
(o)           The Issuer has not had any employees since inception and has not
maintained any "employee benefit plans", as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended.
 
(p)           To the Issuer’s best knowledge, the information contained in the
Disclosure Memorandum, a copy of which is attached hereto as Exhibit “A” is true
and accurate in all material respects.
 
3.3           The Purchaser represents and warrants to Seller and Issuer as
follows:


(a)           Purchaser understands that the Shares have not been registered
with the United States Securities and Exchange Commission or any state or
foreign securities agencies. The Purchaser acknowledges that the Shares are
restricted securities as that term is defined in Rule 144 promulgated under the
Securities Act of 1933, as amended (the “Act”).
 
(b)           Purchaser has the requisite competence and authority to execute
and deliver this Agreement and any other agreements and undertakings referenced
herein, to perform its obligations hereunder and to consummate the transactions
contemplated hereby.  This Agreement and any other agreements executed by
Purchaser in connection herewith have been duly executed and delivered by it and
constitute the valid, binding and enforceable obligation of Purchaser, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and the rights of stockholders.
 
 
 

--------------------------------------------------------------------------------



 
(c)           At the time the Purchaser was offered the Shares, it was, at the
date hereof it is, and on the Closing it will be, an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D under the Securities
Act.  The Purchaser is not, and is not required to be registered as, a
broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended.


(d)           The Purchaser has consulted its own independent counsel and tax
advisor regarding the transactions described herein.  Purchaser is capable of
evaluating the merits and risks of its investment in the Issuer and has the
capacity to protect its interests.  Purchaser acknowledges that it must bear the
economic risk of this investment indefinitely, unless the Shares are
subsequently registered pursuant to the Securities Act of 1933, as amended (the
“Act”), or an exemption from registration is available.


(e)           Purchaser is not an underwriter and is acquiring the Seller’s
Shares for Purchaser’s own account for investment only and not with a view
towards distribution thereof within the meaning of the Act, the state securities
laws and any other applicable laws.


(f)           Purchaser has the capacity to protect its interests in connection
with the transactions contemplated hereby as a result of its business or
financial expertise.


             (g)           To the extent that any federal, and/or state
securities laws shall require, the Purchaser hereby agrees that any Shares
acquired pursuant to this Agreement shall be without preference as to assets.


             (h)           Neither the Issuer nor the Seller is under an
obligation to register or seek an exemption under any federal, state or foreign
securities acts for any stock of the Issuer or to cause or permit such stock to
be transferred in the absence of any registration or exemption and that the
Purchaser herein must hold such stock indefinitely unless such stock is
subsequently registered under any federal and/or state securities acts or an
exemption from registration is available.


             (i)           The Purchaser has had the opportunity to ask
questions of the Issuer and the Seller and receive additional information from
the Issuer and the Seller to the extent that the Issuer and the Seller possessed
such information or could acquire it without unreasonable effort or expense
necessary to evaluate the merits and risks of any investment in the
Issuer.  Further, the Purchaser has been given or has had access to: (1) all
material books and records of the Issuer; (2) all material contracts and
documents relating to the Issuer and this proposed transaction set forth on
Exhibit A; and (3) an opportunity to question the Seller and the appropriate
executive officers of the Issuer.


(j)           The Purchaser understands that the Certificates representing the
Shares delivered pursuant to this Agreement are subject to certain trading
restrictions imposed under Rule 144 promulgated under the Act. A copy of Rule
144 as currently adopted by the SEC is attached hereto as Exhibit “B.”




4.           SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION


              4.1          Survival of Representations.  All representations,
warranties, and agreements made by any party in this Agreement or pursuant
hereto shall survive the execution and delivery hereof and any investigation at
any time made by or on behalf of any party for a period not to exceed 180 days;
provided, however that any claims or actions with respect to the representation
and warranties contained in Sections 3.2(f),(g) and (o) shall survive for
periods conterminous with any applicable states of limitations.


4.2          Indemnification.  The Seller agrees to indemnify the Purchaser, and
hold it harmless from and in respect of any assessment, loss, damage, liability,
cost and expense (including, without limitation, interest, penalties, and
reasonable attorneys’ fees) up to $75,000 in the aggregate, imposed upon or
incurred by the Purchaser resulting from a breach of any agreement,
representation, or warranty of the Seller if the claim is brought within six (6)
months of Closing, provided, however, that any claim with respect to the
representation and warranties contained in Sections 3.2(f),(g) and (o) may be
made at any time.  Assertion by the Purchaser to their right to indemnification
under this Section 4.2 shall not preclude assertion by the Purchaser of any
other rights or the seeking of any other remedies against the Seller.
 
 

--------------------------------------------------------------------------------



 
5.           MISCELLANEOUS
 
           5.1           Expenses.  All fees and expenses incurred by the
Purchaser and Seller in connection with the transactions contemplated by this
Agreement shall be borne by the respective parties hereto.


           5.2           Further Assurances.  From time to time, at the
Purchaser’s request and without further consideration, the Seller, will execute
and transfer such documents and will take such action as the Purchaser may
reasonably request in order to effectively consummate the transactions
contemplated herein.


           5.3           Parties in Interest.  All the terms and provisions of
this Agreement shall be binding upon, shall inure to the benefit of, and shall
be enforceable by the prospective heirs, beneficiaries, representatives,
successors and assigns of the parties hereto.




           5.4      Resignation as Officer/Director.


  On the Closing Date:


(a)              Each of Jeffrey Fessler and Richard Friedman shall resign as
officers and directors of the Company and Darrin O’Ocasio shall tender his
resignation as a Director dated as of a date 10 days after the Closing Date.  


                 (b)              Nana Baffour shall be appointed as President
and Director, Frank Asante-Kissi shall be appointed as Vice President and
Johnson M. Kachidza shall be appointed as Secretary. An Information Statement in
connection with the intended appointment of Mr. Kachidza to the Issuer’s Board
of Directors shall thereafter be filed with the Securities and Exchange
Commission and mailed to stockholders of the Issuer pursuant to Section 14(f) of
the Exchange Act and Rule 14(f)(1) thereunder.
 
           5.5           Prior Agreements;
Amendments.                                                                           This
Agreement supersedes all prior agreements and understandings between the parties
with respect to the subject matter hereof.  This Agreement shall not be amended
except by a writing signed by both parties or their respective successors or
assigns.
 
          5.6           Headings. The section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretations of this Agreement.
 
          5.7           Governing Law.  The situs of this Agreement is New York,
New York, and for all purposes this Agreement will be governed exclusively by
and construed and enforced in accordance with the laws and Courts prevailing in
the state of New York.
 
          5.8           Notices.  All notices, requests, demands, and other
communication hereunder shall be in writing and shall be deemed to have been
duly given if delivered or mailed (registered or certified mail, postage
prepaid, return receipt requested) as follows:


If to the Seller:
Mondo Management Corp.
61 Broadway, 32nd Floor
New York, New York, 10006
Attn: Darrin Ocasio, Esq.


If to the Purchaser:
Midas Medici Group Holdings Inc.
445 Park Avenue, 20th Floor
New York, New York 10022


If to the Issuer:
Mondo Acquisition I, Inc.
61 Broadway, 32nd Floor
New York, New York, 10006
Attn: Jeffrey J. Fessler, Esq.
 
 
          5.9           Effect.  In the event any portion of this Agreement is
deemed to be null and void under any state, provincial, or federal law, all
other portions and provisions not deemed void or voidable shall be given full
force and effect.
 
        5.10           Counterparts.  This Agreement may be executed in one or
more counterparts and by transmission of a facsimile or digital image containing
the signature of an authorized person, each of which shall be deemed and
accepted as an original, and all of which together shall constitute a single
instrument.  Each party represents and warrants that the person executing on
behalf of such party has been duly authorized to execute this Agreement.


 (signature page follows)









--------------------------------------------------------------------------------




 




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Seller, the Purchaser and the Issuer on the date first written above.




SELLER:


MONDO MANAGEMENT CORP.


_/s/ Darrin M. Ocasio_____________________
By:  Darrin M. Ocasio
Its:  President




 ISSUER:




MONDO ACQUISITION I, INC.




_/s/ Jeffrey J. Fessler________________________
By:  Jeffrey J. Fessler
Its:  President






PURCHASER:


MIDAS MEDICI GROUP HOLDINGS INC.




____________________________________


By:
Its: